Order made upon an application to compel substitution, payment of money and delivery of papers, amended so as to direct that the respondent execute substitutions - of John H. Shetron and Messrs. Ehlermann, Smyth & Abbott, in all matters in which the respondent appears as attorney for the appellant, and deliver the same to said attorneys or either of them; that said respondent *857turn over to the appellant any and all papers, books, documents or writings of any kind belonging to appellant now in his hands, and that the respondent turn over to the appellant all funds collected by him on behalf of the petitioner; that said papers be executed and delivered and payments be made upon demand. Prior to said demand the appellant shall procure a surety company undertaking to secure payment to respondent of any sum which may be found due him and for which he has a lien on said papers and causes of action, and deliver the same to the respondent at the time of said demand. As so modified the order is affirmed, with ten dollars costs and disbursements to the appellant. No opinion. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.